Name: Commission Regulation (EC) No 1511/96 of 29 July 1996 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  consumption;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31996R1511Commission Regulation (EC) No 1511/96 of 29 July 1996 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 189 , 30/07/1996 P. 0091 - 0092COMMISSION REGULATION (EC) No 1511/96 of 29 July 1996 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1), as last amended by Regulation (EC) No 818/96 (2), and in particular Articles 10 (3) and 20 (1) thereof,Whereas Commission Regulation (EEC) No 1247/91 (3), as last amended by Regulation (EC) No 2401/95 (4), lays down the necessary provisions for the implementation of marketing standards in the egg sector;Whereas it is appropriate, in the light of experience, to reduce the number of weight grades laid down for grade A eggs and to replace the 'number system` by letters and corresponding clear terms; whereas this simplification would both allow more flexibility for egg marketing and be more attractive to consumers; whereas the new system should be introduced over a sufficiently long transitional period in order to allow smooth adaptation to the new conditions;Whereas additional information on egg packs regarding different types of farming should be authorized provided that this information refers to particular characteristics of the type in question; whereas the Swedish terms used for certain types of farming should be redefined;Whereas the producers subject to registration under the terms of Regulation (EEC) No 1274/91 must be assured that any specific information concerning them will benefit from confidentiality;Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1274/91 is hereby amended as follows:1. Article 8 is replaced by the following:'Article 81. Grade "A" eggs shall be graded by weight as follows:- XL-very large: 73 g and more,- L-large: from 63 g up to 73 g,- M-medium: from 53 g up to 63 g,- S-small: under 53 g.2. On packs the weight-grading shall be indicated by the respective letters or by the respective terms as defined in paragraph 1 or by a combination of both, which may be supplemented by the corresponding weight ranges.`2. Article 9, second indent is replaced by the following:'- the distinguishing mark for weight-grading shall be the letters as defined in Article 8 (1), between 2 and 3 mm high, placed inside the abovementioned circle,`.3. Article 18 (1) is amended as follows:- the Swedish terms under points (a) to (d) are replaced by the following:>TABLE>- the following subparagraph is inserted after point (e):'These terms may be supplemented by indications referring to the particular characteristics of the respective type of farming.`4. The following article 18a is inserted:'Article 18a1. The Member States shall take all measures necessary to ensure the confidential character of information supplied pursuant to Articles 17 and 18 (2) insofar as natural persons are concerned.2. The data entered in the registers may be used only for the application of this Regulation.`5. Article 33 is replaced by the following:'Article 33Large packs of grade "A" eggs, graded according to weight-grades, shall have the following minimum net weights:- XL-very large: 7,3 kg/100 eggs,- L-large: 6,4 kg/100 eggs,- M-medium: 5,4 kg/100 eggs,- S-small: 4,5 kg/100 eggs.`6. In Annex II, the Swedish terms under points (a) to (d) shall be the corresponding terms to be used on packs as referred to in Article 18 (1) as amended by the present Regulation.Article 2 This Regulation shall enter into force on 1 August 1996. However until 30 June 1997, operators may continue to use weight grading for grade A eggs in accordance with the provisions applicable before 1 August 1996. The former date is prolonged until 31 December 1997 for operators not using computerized grading equipment.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 6. 7. 1990, p. 5.(2) OJ No L 111, 4. 5. 1996, p. 1.(3) OJ No L 121, 16. 5. 1991, p. 11.(4) OJ No L 246, 13. 10. 1995, p. 6.